Citation Nr: 0320077	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-01 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:	Robert B. Parkerson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1972 to December 
1982.  He died in December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action by the 
RO that denied the appellant's claim for VA death benefits.  
In November 2002 the appellant appeared ad gave testimony at 
a hearing in Washington, D.C., before the undersigned Board 
member.  A transcript of this hearing is of record.  

At the hearing the appellant offered testimony that could be 
construed as a claim for life insurance benefits.  This issue 
is referred to the RO for appropriate action.


FINDING OF FACT

The appellant and the veteran divorced in May 1995 and 
remained divorced at the time of the veteran's death in 
August 2000.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the veteran's surviving spouse for purposes of VA death 
pension benefits.  38 U.S.C.A. §§ 101(3), 101(31), 1304, 
1310, 1311, 1541 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(j), 3.5, 3.50 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Court United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was not applicable cases 
involving questions of pure statutory interpretation.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"). See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).  The facts in this case are 
not in dispute.  The sole question is whether the law and 
regulations permit the appellant's recognition as the 
veteran's spouse for purposes of VA death pension benefits.  
In essence, the issue is one of statutory interpretation.  
Therefore the VCAA is inapplicable.

The record contains a Marriage Certificate showing that the 
appellant and the veteran were married in November 1982.

Of record is a Final Decree of Divorce from the Circuit Court 
of Henrico County, Virginia that reveals that the appellant's 
divorce from the veteran became final in May 1995.  
 
A Certificate of Death is of record that shows that the 
veteran died in August 2000, at the age of 46 due to full 
stage chronic obstructive pulmonary disease.  The veteran's 
marital status was listed as "divorced".  

The appellant submitted an Application For Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
A Surviving Spouse Or Child (VA Form 21-534) in September 
2001.  In this document the appellant reported that she was 
divorced from the veteran in May 1995.  

During a November 2002 hearing before the undersigned 
Veterans Law Judge the appellant said that she had been 
married to the veteran from November 1982 to 1995 when they 
were divorced.  The appellant testified that the divorce was 
due to the veteran's brutal and assaultive behavior.  She 
said that she maintained a "relationship" with the veteran 
after the divorce because of their child and grandchild. 

VA dependency and indemnity compensation and death pension 
benefits may be paid to the "surviving spouse" of a veteran 
if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 
1311, 1541 (West 2002).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2001).

In this case, the undisputed record shows that the veteran 
and the appellant were divorced in May 1995.  Although the 
appellant may have remained in contact with the veteran until 
he died, the appellant and the veteran were not remarried at 
the time of his death.  Since this is the case, the appellant 
may not be considered to be the veteran's surviving spouse. 
This is a legal requirement for eligibility for VA death 
pension benefits under the law and the Board must therefore 
deny the appellant's claim for VA death pension benefits due 
to the absence of legal merit, or the lack of entitlement 
under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of VA death benefits is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

